              Case 2:19-cr-00369-DWA Document 67 Filed 07/10/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES                                         )
                                                      ) No. 19-369
         v.                                           )

LAFON ELLIS




                                         MEMORANDUM ORDER

         In this action, Defendant was indicted on one Count of violating 18 U.S.C. § 922(g)(1).

He has entered a plea of not guilty. On April 20, 2020, Defendant filed three sealed, ex parte

Motions. In addition, in April 29, 2020, Defendant filed another sealed, ex parte Motion, which

sought an amendment related to one of the Motions filed on April 20. The Court granted

Defendant’s Motions, by sealed Orders dated April 21, 2020 and April 30, 2020 (the “April 30

Order”).

         Subsequently, in an unsealed Motion attaching the previously sealed April 30 Order

relating to Cybergenetics, the Government moved for service of the subpoena. 1 Cybergenetics

informed the Government of the subpoena, and the Government requested the opportunity to

challenge same. The Court granted the Government’s request, and directed Defendant to serve

the Government with his Motion for the subject subpoena. The Government’s Motion to Quash

the subpoena followed on June 16, 2020. Defendant’s response thereto is due by July 13, 2020.

         In addition, a non-party to this action filed sealed materials with this Court, relating to

Docket No. 29, one of Defendant’s April 20, 2020 filings. At the direction of the Court, the non-



1
 As a result of the Government’s filing, the contents of the April 30 Order are part of the public record. The Court
will refer herein only to information that is publicly available.

                                                          1
          Case 2:19-cr-00369-DWA Document 67 Filed 07/10/20 Page 2 of 4




party’s filings have been disclosed to counsel of record. The Government has filed a submission

relating thereto, and Defendant’s is due by July 13, 2020.

        On July 1, 2020, Defendant filed another sealed, ex parte Motion. In response, the Court

scheduled a telephone conference on July 16, 2020, to discuss the issuance of subpoenae, and

stating that Defendant’s sealed Motion would be held in abeyance pending the conference.

        The Government’s Motion to Quash, and the non-party’s filings, will be addressed and

adjudicated in due course. Today, however, the Court will attend to the practice of sealed, ex

parte filings in this matter. Although the parties are slated to speak thereon at the upcoming

telephone conference, the Court has considered the pertinent issues. In so doing, I have

determined that the interests of justice, and considerations of judicial economy and that of the

parties, warrant a ruling at this time.

        Federal Rule of Criminal Procedure 17(c) provides, in pertinent part:

        (c) Producing Documents and Objects.

        (1) In General. A subpoena may order the witness to produce any books, papers,
            documents, data, or other objects the subpoena designates. The court may direct the
            witness to produce the designated items in court before trial or before they are to be
            offered in evidence. When the items arrive, the court may permit the parties and their
            attorneys to inspect all or part of them.

        “A majority of courts considering this issue have found ex parte Rule 17(c) motions

inappropriate, ‘at least absent extraordinary circumstances.’" United States v. Mike, No. 2009-

36, 2016 U.S. Dist. LEXIS 199064, at *4 (D.V.I. Aug. 4, 2016) (quoting United States v.

Stewart, No. 96-583, 1997 U.S. Dist. LEXIS 2444, at *3 (E.D. Pa. Mar. 4, 1997)); see also

United States v. Fulton, No. 13-261, 2013 U.S. Dist. LEXIS 123229, at *3 (D.N.J. Aug. 29,




                                                 2
           Case 2:19-cr-00369-DWA Document 67 Filed 07/10/20 Page 3 of 4




2013). 2 A Rule 17(c) subpoena is not a substitute for the limited discovery otherwise allowable

in criminal cases. See United States v. Bennett, No. 13-320, 2014 U.S. Dist. LEXIS 25698, at *4

(S.D. W. Va. Feb. 28, 2014). “[C]ourts must be careful that rule 17(c) is not turned into a broad

discovery device, thereby undercutting the strict limitation of discovery in criminal cases found

in [Rule 16]." United States v. Cuthbertson, 651 F.2d 189, 197 (3d Cir. 1981). Generally

speaking, our Court of Appeals disfavors ex parte motions. United States v. Wecht, No. 06-26,

2008 U.S. Dist. LEXIS 8078, at *14 (W.D. Pa. Feb. 4, 2008). In accord with these principles, a

party seeking ex parte relief faces a heavy burden to demonstrate that proceeding ex parte is

warranted. Mike, 2016 U.S. Dist. LEXIS 199064, at *4. My colleague has found that this Court

may entertain ex parte motions if the movant shows good cause:

        [I]f defendant wishes to secure documents in advance of a witness' testimony but,
        because he fears that filing the motion required by Rule 17(c) will require him to divulge
        trial strategy to the detriment of his defense or in violation of his constitutional rights, he
        may file his motion ex parte, but he will be required to make a showing of good cause for
        keeping the motion ex parte.


Wecht, 2008 U.S. Dist. LEXIS 8078 at *14.

        Here, the Court encourages the parties to confer and arrive at an agreement regarding a

protocol for dealing with the existing sealed, ex parte filings. Absent agreement, Defendant may

either elect to withdraw its sealed Motions at Docket Nos. 29, 30, 31, 35, and 63, in which case

the Court will vacate its Orders at Docket Nos. 32, 33, 34, and 36, and no seal shall be lifted. In

the alternative, Defendant may submit a sealed brief in support of maintaining the seal on each of




2
 While Rule 17(b) permits an ex parte procedure, that rule “establishes a procedure by which indigent persons may
acquire necessary subpoenas for trial witnesses.” United States v. Beckford, 964 F. Supp. 1010, 1015 (E.D. Va.
1997).

                                                        3
           Case 2:19-cr-00369-DWA Document 67 Filed 07/10/20 Page 4 of 4




its Motions and Orders granting same, including the pending sealed Motion.3 The seal will be

lifted immediately as to any Motion for which the Court rejects Defendant’s argument. Of

course, Defendant may also consent to lifting the ex parte, sealed designation of any or all of its

Motions. A proposed Order reflecting an agreement by the parties, or Defendant’s filing in

response to this Memorandum Order, is due by July 31, 2020. The Court’s Orders of April 21

and April 30 (Docket Nos. 32, 33, 34, and 36) are stayed, pending resolution of the

Government’s Motion to Quash, the issues raised by the non-party, and the submissions due on

July 31, 2020. The telephone conference scheduled for July 16, 2020, is cancelled.

        AND NOW, this 10th day of July, IT IS SO ORDERED.

                                                     BY THE COURT:


                                                     _______________________
                                                     Donetta W. Ambrose
                                                     Senior Judge, U.S. District Court




3
  The Government’s June 16, 2020 filing placed the substance of the filing related to Cybergenetics on the public
record, and Defendant has not filed any request to seal the Government’s filing or lodged any similar objection. The
lack of objection would appear to belie any assertion of harm caused by unsealing the pertinent documents.

                                                         4
